Exhibit 10.1 ANGELICA CORPORATION LONG TERM INCENTIVE PROGRAM CASH AWARD AGREEMENT This Cash Award Agreement (this “Agreement”) is made and entered into as of the day of , by and between Angelica Corporation, a Missouri corporation (the “Company”) and (“Employee”). WHEREAS, Employee has been designated a participant in the Company’s Long-Term Incentive Program for the performance period; and WHEREAS, in consideration of the foregoing, the Board of Directors of the Company desires to award a cash amount (the “Cash Award”), to Employee under and in accordance with the terms of the Long Term Incentive Program (the “ Program”), and Employee desires to receive such Cash Award on the terms and conditions, and subject to the restrictions, herein set forth; and NOW, THEREFORE, in consideration of the terms and conditions herein contained and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by each of the parties hereto, the parties hereby agree as follows: Section 1.
